UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number8811-03904 ­­ Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: February 28, 2011 Date of reporting period: February 28, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 2/28/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 220 East 42nd Street, 6th Floor New York, NY 10017-5891 EULAV Securities LLC A N N U A L R E P O R T F e b r u a r y 28 , 2 0 1 1 CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS 220 East 42nd Street, 6th Floor New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary The Value Line Tax Exempt Fund, Inc. This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00079933 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your annual report for the year ended February 28, 2011. I encourage you to carefully review this report which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended February 28, 2011, the total return of 1.67% for The Value Line Tax Exempt Fund (the “Fund”) exceeded the total return of 0.76% for the average Lipper General Municipal Debt Fund(1) while the Fund slightly underperformed its benchmark, the Barclays Capital Municipal Bond Index(2), which returned 1.72% during the 12-month period. The Federal Reserve Board maintained the Fed Funds rate near 0% for the past year, resulting in sharply sloped yield curves for the U.S. Treasury and municipal bond markets. The Fed’s accommodative stance remains in place and is likely to continue for the foreseeable future. Performance in the tax exempt market was impacted by considerable price volatility due to investor concern over significant budgetary issues faced by many states and municipalities. Limited revenues and tax receipts sharpened legislative focus on the funding of public employee salaries and benefits as well as on the overhang of unfunded pension liabilities. Technical factors also posed significant challenges to the municipal market. The issuance of Build America Bonds (BABs) in particular had a huge effect on supply and demand. BABs were very popular with issuers as they offered a 35% federal subsidy on interest payments, and more than one-third of municipal issuance came as taxable debt in 2010. The expiration of the BABs program at yearend has restored a more normal supply/demand balance to the tax exempt market. The Fund’s strong performance relative to the Lipper peer group was due primarily to limited holdings of long maturity bonds which had significantly weaker returns relative to intermediate and short maturity bonds. Performance was also helped by minimal exposure to California securities and to a generally strong credit quality bias. Maintaining a high credit quality profile was deemed to be prudent during this period of extraordinary price volatility for tax exempt bonds. Negative factors affecting performance included an underweighting of New York State bonds whose securities proved to be surprisingly resilient despite ongoing budget concerns, and an overweighting of Florida bonds whose returns were modestly weaker than the Barclays index. Significant challenges remain for the broad tax exempt market, including sharp declines in federal aid and a still worrisomely high unemployment rate. However, we believe that there are clear signs of recovery. Tax collections increased in the last 6 months of 2010, helping to ease pressure on state officials as they work to balance budgets. General economic conditions are improving, with the March unemployment rate reaching a 2-year low of 8.8% along with strong growth in manufacturing. All of us at the Adviser recognize it was a turbulent year in the municipal bond market and appreciate your confidence in us. We welcome the opportunity to continue serving your investment needs in the years ahead. This report and other information are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager April 2, 2011 Lipper Inc., a widely respected data provider in the industry, calculates an average return (assuming reinvestment of distributions) for mutual funds with investment objectives similar to those of the fund. The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term, investment grade, tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints. Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle. This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers. There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation. Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, Dec. housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at yearend did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year. The consumer is increasingly positive, and investor sentiment is decidedly more upbeat. By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008. Rallies in equities, corporate debt and commodities in the first quarter illustrate how much the $12 trillion pumped into the financial system by governments and central banks is spurring economic growth. However, the Fed remains concerned with lackluster job creation, and is likely to stay the course on quantitative easing by completing $600 billion of Treasury purchases through June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving, and should provide opportunities for solid returns this year in the capital markets. 3 The Value Line Tax Exempt Fund, Inc. (unaudited) The following graph compares the performance of The Value Line Tax Exempt Fund, Inc. to that of the Barclays Capital Municipal Bond Index (the “Index”). The Value Line Tax Exempt Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in The Value Line Tax Exempt Fund, Inc. and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 2/28/11 1.67 % $ 5 years ended 2/28/11 1.82 % $ 10 years ended 2/28/11 3.04 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Fund’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2010 through February 28, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 9/1/10 Ending account value 2/28/11 Expenses paid during period 9/1/10 thru 2/28/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.74% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 0.76% gross of nonrecurring legal fee reimbursement. 5 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at February 28, 2011 (unaudited) Ten Largest Long–Term Holdings Issue Principal Amount Value Percentage of Net Assets Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 $ $ 3.4 % Arlington Texas, Special Tax, 5.00%, 8/15/28 $ $ 3.3 % Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 $ $ 3.1 % Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 $ $ 3.0 % Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 $ $ 2.9 % Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 $ $ 2.8 % Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State AidWithholding Insured, 5.00%, 7/15/24 $ $ 2.7 % Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 $ $ 2.6 % Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 $ $ 2.5 % Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 $ $ 2.5 % Asset Allocation — Percentage of Fund’s Net Assets 6 The Value Line Tax Exempt Fund, Inc. Long-Term Investments Allocation Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 2/28/11 Aaa/AAA % Aa1/AA+ % Aa2/AA % Aa2e % Aa3 % A1 % A2/A % A3 % Baa1 % NR % Total Investments % Cash and other assets in excess of liabilities % Total Net Assets % Source: Moody’s ratings, defaulting to S&P when not rated. Credit quality is subject to change. 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments February 28, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (98.7%) ALASKA (1.0%) $ North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 $ ARIZONA (2.5%) 2,000,000 Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 ARKANSAS (1.7%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 290,000 4.25%, 3/1/15 A* 485,000 4.30%, 3/1/16 A* 500,000 Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (5.6%) 150,000 Berkeley California, Measure FF - Neighborhood Project, General Obligation Unlimited, 4.00%, 9/1/27 Aa2 250,000 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 500,000 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, FSA Insured, 0.00%, 8/1/30 (1) Aa3 230,000 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 775,000 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, 4.00%, 7/1/18 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) Aa2 COLORADO (2.2%) 500,000 Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, 5.00%, 12/1/16 Aa2 1,000,000 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** See Notes to Financial Statements. 8 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value CONNECTICUT (1.5%) Connecticut State, General Obligation Unlimited, Ser. B: $ 5.00%, 4/15/13 Aa2 $ 5.00%, 12/1/18 Aa2 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+* FLORIDA (6.4%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Improvement Assessment, Southwest 4 Area, MBIA Insured, 4.50%, 7/1/18 A2 Florida State Department of Transportation Infrastructure Bank Revenue, Revenue Bonds, Ser. A, 5.00%, 7/1/14 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, MBIA Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, MBIA-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, MBIA Insured, 5.00%, 12/1/21 A1 GEORGIA (1.4%) Georgia State, General Obligation Unlimited, Ser. D, 5.00%, 7/1/12 Aaa Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 ILLINOIS (5.6%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority Revenue, Refunding Bonds, Shedd Aquarium Society, AMBAC Insured, 5.25%, 7/1/23 (2) A1 Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 A2 See Notes to Financial Statements. 9 The Value Line Tax Exempt Fund, Inc. February 28, 2011 Principal Amount Rating (unaudited) Value INDIANA (6.7%) $ Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 AA+* $ Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/21 Baa1 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured: 5.00%, 7/15/22 Baa1 5.00%, 7/15/23 Baa1 St Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa KANSAS (0.7%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa KENTUCKY (0.7%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 MARYLAND (4.4%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 Aaa MASSACHUSETTS (2.2%) Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts State Consolidated Loan, General Obligation Limited, Ser. C, NATL-RE FGIC Insured, 5.50%, 11/1/13 Aa1 Massachusetts State Consolidated Loan, General Obligation Unlimited, Ser. A, 5.00%, 3/1/16 Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Sr. Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (3.2%) Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 Aa3 See Notes to Financial Statements. 10 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa1 $ MINNESOTA (1.0%) Minnesota State, General Obligation Unlimited, Ser. C, 5.00%, 8/1/19 Aa1 Osseo Independent School District No 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa2 MISSISSIPPI (2.6%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.3%) Bi-State Development Agency Missouri Illinois Metropolitan District Mass Transaction Sales Tax, Revenue Bonds, Remk-Metrolink Cross Country Project, FSA Insured, 5.00%, 10/1/21 Aa3 NEVADA (2.5%) Clark County Nevada Airport Revenue, Refunding Bonds, Jet Aviation Fuel Tax, Ser. C, AMBAC Insured, 5.38%, 7/1/16 (2) A1 NEW JERSEY (1.1%) New Jersey Building Authority State Building Revenue, Revenue Bonds, Ser. A, 5.00%, 6/15/17 Aa3 New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transn Sys - Ser. B, 5.25%, 12/15/12 Aa3 NEW YORK (2.9%) New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 Aa2e New York State, General Obligation Unlimited, Ser. A, 3.00%, 3/1/16 Aa2 Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa NEW YORK CITY (2.4%) Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 See Notes to Financial Statements. 11 The Value Line Tax Exempt Fund, Inc. February 28, 2011 Principal Amount Rating (unaudited) Value $ New York City Health & Hospital Corp. Revenue, Revenue Bonds, Health Systems - Ser. A, 5.00%, 2/15/16 Aa3 $ New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, 5.00%, 1/15/14 Aa3 New York City, General Obligation Unlimited, Ser. B, AGM Insured, 5.25%, 8/1/13 Aa2 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NORTH CAROLINA (1.6%) North Carolina Medical Care Commission Hospital Revenue, Revenue Bonds, Moses Cone Health System, 5.00%, 10/1/14 AA* North Carolina State Public Improvement, General Obligation Unlimited, Ser. A, 5.00%, 5/1/13 Aaa NORTH DAKOTA (0.9%) Grand Forks North Dakota Health Care Systems Revenue Bonds, MBIA Insured, 5.63%, 8/15/27 Baa1 OHIO (3.9%) Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 Aa3 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa OREGON (1.4%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 PENNSYLVANIA (2.4%) Centennial School District Bucks County, General Obligation Limited, Ser. A, 5.00%, 12/15/34 Aa2 Delaware Valley Pennsylvania Regional Finance Authority Local Government Revenue, Revenue Bonds, Extraordinary Redemption Provision, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania State University, Revenue Bonds, Ser. B, 5.25%, 8/15/22 Aa1 RHODE ISLAND (0.7%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Construction Capital Development Loan - Ser. C, 5.00%, 11/15/16 Aa2 See Notes to Financial Statements. 12 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value SOUTH CAROLINA (0.2%) $ North Charleston South Carolina, General Obligation Unlimited, 4.00%, 6/1/12 Aa2 $ TEXAS (21.5%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/28 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A: 5.00%, 8/15/27 Aa3 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 AAA* Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 (2) A* Ser. B, 5.00%, 8/1/21 (2) A* Ser. C, 5.00%, 8/1/15 (2) A* Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA* Southmost Junior College District Texas, General Obligation Unlimited, MBIA-IL-RE Insured, 5.00%, 2/15/25 Baa1 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, 5.00%, 8/15/30 AAA* UTAH (0.2%) Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa VERMONT (0.3%) Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (1.8%) Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, 5.00%, 4/15/13 Aa1 See Notes to Financial Statements. 13 The Value Line Tax Exempt Fund, Inc. February 28, 2011 Principal Amount Rating (unaudited) Value $ Virginia State Resources Authority Infrastructure Revenue, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa $ WASHINGTON (1.2%) Energy Northwest Washington Electric Revenue, Project 3, Revenue Bonds, Ser.A, 5.00%, 7/1/17 Aaa King County Washington School District No. 405 Bellevue, General Obligation Unlimited, 5.00%, 12/1/19 Aa1 WEST VIRGINIA (0.7%) State of West Virginia, General Obligation Unlimited, 4.00%, 6/1/22 Aa1 WISCONSIN (2.0%) Wisconsin State Clean Water Revenue, Revenue Bonds, Ser. 4, 5.00%, 6/1/17 Aa1 Wisconsin State, General Obligation Unlimited: Ser. C, 4.50%, 5/1/20 Aa2 Ser. C, 5.00%, 5/1/14 Aa2 TOTAL LONG-TERM MUNICIPAL SECURITIES (98.7%) (Cost $76,291,475) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.3%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($76,972,231 ÷ 8,163,591 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. ADFA - Arkansas Development Finance Authority AGC - Associated General Contractors AGM - Assured Guaranty Municipal AMBAC - American Municipal Bond Assurance Corporation Assured GTY - Assured Guaranty Insurance Company FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance ICC - International Code Council MBIA - Municipal Bond Investors Assurance Corporation NATL-RE - National Public Finance Guarantee Corporation See Notes to Financial Statements. 14 The Value Line Tax Exempt Fund, Inc. Statement of Assets and Liabilities at February 28, 2011 Assets: Investment securities, at value (Cost - $76,291,475) $ Cash Interest receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Dividends payable to shareholders Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized 65,000,000, outstanding 8,163,591 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized depreciation of investments ) Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($76,972,231 ÷ 8,163,591shares outstanding) $ Statement of Operations for the Year Ended February 28, 2011 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Transfer agent fees Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Legal Fee Reimbursement ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments ) Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 15 The Value Line Tax Exempt Fund, Inc. Statement of Changes in Net Assets for the Years Ended February 28, 2011 and 2010 Year Ended February 28, 2011 Year Ended February 28, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments (1,155,713 ) Change in net unrealized appreciation/(depreciation) (2,054,579 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income (2,854,305 ) (3,377,034 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (14,447,786 ) (7,670,998 ) Net decrease in net assets from capital share transactions (5,627,310 ) (2,963,002 ) Total Decrease in Net Assets (7,095,118 ) (800,473 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 16 The Value Line Tax Exempt Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line Tax Exempt Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal by investing primarily in investment-grade municipal securities. The ability of the issuers of the securities held by the Fund to meet their obligations may be affected by economic or political developments in a specific state or region. The following significant accounting principles are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The investments are valued each business day at market value using prices supplied by an independent pricing service (the “Service”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market are valued at quotations obtained by the Service from dealers in such securities. Other investments (which constitute a majority of the portfolio securities) are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type; indications as to values from dealers; and general market conditions. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available will be valued in good faith at their fair value using methods determined by the Board of Directors. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of February 28, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Total Long-Term Municipal Securities $
